Order, Supreme Court, New York County, entered November 27, 1979 insofar as it annulled a determination of respondents-appellants Board of Certification of the Office of Collective Bargaining et al. (the board), challenged by petitioner-respondent Civil Service Technical Guild, etc. (the guild) and remanded to the board for further proceedings, affirmed, on the law, without costs. The guild brought on this article 78 proceeding after a determination by the board designating certain titles of municipal employees as managerial or confidential. Special Term found that the board “acted in excess of its authority and contrary to the prescribed standards expressed in the Taylor Law” and remanded to the board for a determination pursuant to those standards. We agree and affirm. Managerial and confidential employees are excluded from the right to bargain collectively pursuant to the New York City Collective Bargaining Law (Administrative Code of the City of New York, § 1173-4.1). The board is vested with jurisdiction to determine managerial and confidential status, subject however to the criteria provided in section 201 (subd 7, par [a]) of the Civil Service Law, as follows: “Employees may be designated as managerial only if they are persons *542(i) who formulate policy or (ii) who may reasonably be required on behalf of the public employer to assist directly in the preparation for and conduct of collective negotiations or to have a major role in the administration of agreements or in personnel administration provided that such role is not of a routine or clerical nature and requires the exercise of independent judgment. Employees may be designated confidential only if they are persons who assist and act in a confidential capacity to managerial employees described in clause (ii).” (Emphasis added.) By the clear import of its terms, the application of this section to the standards and criteria for the designation of managerial and confidential employees is mandatory. The board acted in excess of its authority by adopting standards different from and in addition to those provided. Further, the board utilized a “rebuttable presumption of manageriality” upon presentation by the city of job specifications for a title which included clear authorization for the assignment of managerial duties and proof that the title was included in the managerial pay plan. This so called “presumption” is another violation of the statutory standard. Inclusion in the managerial pay plan is not a criteria set forth in section 201 (subd 7, par [a]) of the Civil Service Law. Concur— Murphy, P. J., Ross, Yesawich and Carro, JJ.